Name: 2012/42/EU: Council Decision of 24Ã January 2012 appointing the Chairperson of the European Statistical Governance Advisory Board
 Type: Decision
 Subject Matter: EU institutions and European civil service;  economic analysis
 Date Published: 2012-01-27

 27.1.2012 EN Official Journal of the European Union L 24/11 COUNCIL DECISION of 24 January 2012 appointing the Chairperson of the European Statistical Governance Advisory Board (2012/42/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 235/2008/EC of the European Parliament and of the Council of 11 March 2008 establishing the European Statistical Governance Advisory Board (1), and in particular Article 3 thereof, Having regard to the opinion of the European Commission, Having regard to the approval of the European Parliament, Whereas: (1) On 16 March 2009, the Council adopted Decision 2009/249/EC (2) appointing Mr Johnny Ã KERHOLM as the Chairperson of the European Statistical Governance Advisory Board for a period of three years from 23 March 2009. (2) It is therefore necessary to appoint a new Chairperson to take office upon expiry of the term of office which began on 23 March 2009. (3) According to Article 3(3) in Decision No 235/2008/EC, the chairperson shall not be a current member of either a National Statistical Office or the Commission, HAS ADOPTED THIS DECISION: Article 1 Mr Thomas WIESER is hereby appointed Chairperson of the European Statistical Governance Advisory Board, for a period of three years from 23 March 2012. Article 2 This Decision shall enter into force on the third day following its publication in the Official Journal of the European Union. Done at Brussels, 24 January 2012. For the Council The President M. VESTAGER (1) OJ L 73, 15.3.2008, p. 17. (2) OJ L 74, 20.3.2009, p. 30.